
	

114 HR 1088 IH: Trade Adjustment Assistance Act of 2015
U.S. House of Representatives
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1088
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2015
			Mr. Smith of Washington (for himself, Mr. Levin, Mr. Rangel, and Mr. Kilmer) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Education and the Workforce and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To extend the trade adjustment assistance program, and for other purposes.
	
	
		1.Short title; etc
 (a)Short titleThis Act may be cited as the Trade Adjustment Assistance Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; etc.
					Title I—Application of provisions relating to trade adjustment assistance
					Sec. 101. Application of provisions relating to trade adjustment assistance.
					Title II—Extension of trade adjustment assistance program
					Subtitle A—Extension provisions
					Sec. 201. Extension of termination provisions.
					Sec. 202. Training funds.
					Sec. 203. Reemployment trade adjustment assistance.
					Sec. 204. Authorizations of appropriations.
					Subtitle B—Other provisions
					Sec. 211. Extension of trade adjustment assistance to public agency workers.
					Sec. 212. Limitations on trade readjustment allowances.
					Sec. 213. Job search and relocation allowances.
					Sec. 214. Reemployment trade adjustment assistance program.
					Title III—General provisions
					Sec. 301. Applicability of trade adjustment assistance provisions.
					Sec. 302. Sunset provisions.
					Title IV—Health Coverage Tax Credit
					Sec. 401. Extension and modification of Health Coverage Tax Credit.
					Sec. 402. TAA pre-certification rule for purposes of determining whether there is a 63-day lapse in
			 creditable coverage.
					Sec. 403. Extension of COBRA benefits for certain TAA-eligible individuals and PBGC recipients.
				
			IApplication of provisions relating to trade adjustment assistance
			101.Application of provisions relating to trade adjustment assistance
 (a)Repeal of snapbackSection 233 of the Trade Adjustment Assistance Extension Act of 2011 (Public Law 112–40; 125 Stat. 416) is repealed.
 (b)Applicability of certain provisionsExcept as otherwise provided in this Act, the provisions of chapters 2 through 6 of title II of the Trade Act of 1974, as in effect on December 31, 2013, and as amended by this Act, shall—
 (1)take effect on the date of the enactment of this Act; and (2)apply to petitions for certification filed under chapter 2, 3, or 6 of title II of the Trade Act of 1974 on or after such date of enactment.
 (c)ReferencesExcept as otherwise provided in this Act, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a provision of chapters 2 through 6 of title II of the Trade Act of 1974, the reference shall be considered to be made to a provision of any such chapter, as in effect on December 31, 2013.
				IIExtension of trade adjustment assistance program
			AExtension provisions
 201.Extension of termination provisionsSection 285 of the Trade Act of 1974 (19 U.S.C. 2271 note) is amended by striking 2013 each place it appears and inserting 2020. 202.Training fundsSection 236(a)(2)(A) of the Trade Act of 1974 (19 U.S.C. 2296(a)(2)(A)) is amended—
 (1)in clause (i), by striking and 2013 and inserting through 2020; and (2)in clause (ii), by striking 2013 each place it appears and inserting 2020.
 203.Reemployment trade adjustment assistanceSection 246(b)(1) of the Trade Act of 1974 (19 U.S.C. 2318(b)(1)) is amended by striking 2013 and inserting 2020. 204.Authorizations of appropriations (a)Trade adjustment assistance for workersSection 245(a) of the Trade Act of 1974 (19 U.S.C. 2317(a)) is amended by striking 2013 and inserting 2020.
 (b)Trade adjustment assistance for firmsSection 255(a) of the Trade Act of 1974 (19 U.S.C. 2345(a)) is amended— (1)by striking $16,000,000 and inserting $50,000,000;
 (2)by striking and 2013 and inserting through 2020; (3)by striking $4,000,000 and inserting $6,250,000; and
 (4)by striking October 1, 2013, and ending on December 31, 2013 and inserting October 1, 2020, and ending on December 31, 2020. (c)Trade adjustment assistance for communitiesSection 272(a) of the Trade Act of 1974 (19 U.S.C. 2372(a)) is amended by striking $40,000,000 and all that follows through December 31, 2010 and inserting such sums as may be necessary for each of the fiscal years 2015 through 2020 and for the period beginning October 1, 2020, and ending December 31, 2020.
 (d)Trade adjustment assistance for farmersSection 298(a) of the Trade Act of 1974 (19 U.S.C. 2401g(a)) is amended— (1)by striking and 2013 and inserting through 2020; and
 (2)by striking October 1, 2013, and ending on December 31, 2013 and inserting October 1, 2020, and ending on December 31, 2020. BOther provisions 211.Extension of trade adjustment assistance to public agency workers (a)DefinitionsSection 247 of the Trade Act of 1974 (19 U.S.C. 2319) is amended—
 (1)in paragraph (3)— (A)in the matter preceding subparagraph (A), by striking The and inserting Subject to section 222(d)(5), the; and
 (B)in subparagraph (A), by striking or service sector firm and inserting , service sector firm, or public agency; and (2)by adding at the end the following:
							
 (19)The term public agency means a department or agency of a State or local government or of the Federal Government, or a subdivision thereof..
 (b)Group eligibility requirementsSection 222 of the Trade Act of 1974 (19 U.S.C. 2272) is amended— (1)by redesignating subsections (c), (d), and (e) as subsections (d), (e), and (f), respectively;
 (2)by inserting after subsection (b) the following:  (c)Adversely affected workers in public agenciesA group of workers in a public agency shall be certified by the Secretary as eligible to apply for adjustment assistance under this chapter pursuant to a petition filed under section 221 if the Secretary determines that—
 (1)a significant number or proportion of the workers in the public agency have become totally or partially separated, or are threatened to become totally or partially separated;
 (2)the public agency has acquired from a foreign country services like or directly competitive with services which are supplied by such agency; and
 (3)the acquisition of services described in paragraph (2) contributed importantly to such workers’ separation or threat of separation.; 
 (3)in subsection (d) (as redesignated), by adding at the end the following:  (5)Reference to firmFor purposes of subsections (a) and (b), the term firm does not include a public agency.; and
 (4)in paragraph (2) of subsection (e) (as redesignated), by striking subsection (a) or (b) and inserting subsection (a), (b), or (c). 212.Limitations on trade readjustment allowances (a)LimitationsSection 233(a)(3) of the Trade Act of 1974 (19 U.S.C. 2293(a)(3)) is amended in the matter preceding subparagraph (A) by striking 65 additional weeks in the 78-week period and inserting 78 additional weeks in the 91-week period.
 (b)Payment of trade readjustment allowances To complete trainingSection 233(f) of the Trade Act of 1974 (19 U.S.C. 2293(f)) is amended by striking 13 each place it appears and inserting 26. 213.Job search and relocation allowances (a)Job search allowancesSection 237 of the Trade Act of 1974 (19 U.S.C. 2297) is amended—
 (1)in subsection (a)(1)— (A)by striking Each State and all that follows through an adversely affected worker and inserting An adversely affected worker; and
 (B)by striking to file and inserting may file; (2)in subsection (b)—
 (A)in paragraph (1), by striking not more than 90 percent and inserting 100 percent; and (B)in paragraph (2), by striking $1,250 and inserting $1,500; and
 (3)in subsection (c), by striking a State may and inserting the Secretary shall. (b)Relocation allowancesSection 238 of the Trade Act of 1974 (19 U.S.C. 2298) is amended—
 (1)in subsection (a)(1)— (A)by striking Each State and all that follows through an adversely affected worker and inserting An adversely affected worker; and
 (B)by striking to file and inserting may file; and (2)in subsection (b)—
 (A)in paragraph (1), by striking not more than 90 percent and inserting 100 percent; and (B)in paragraph (2), by striking $1,250 and inserting $1,500.
 214.Reemployment trade adjustment assistance programSection 246(a) of the Trade Act of 1974 (19 U.S.C. 2318(a)) is amended— (1)in paragraph (3)(B)—
 (A)in clause (ii), by striking $50,000 and inserting $55,000; and (B)in clause (iii)(I), by striking and is not enrolled and inserting whether or not the worker is enrolled; and
 (2)in paragraph (5), by striking $10,000 each place it appears and inserting $12,000. IIIGeneral provisions 301.Applicability of trade adjustment assistance provisions (a)Trade adjustment assistance for workers (1)Petitions filed on or after January 1, 2014, and before date of enactment (A)Certifications of workers not certified before date of enactment (i)Criteria if a determination has not been madeIf, as of the date of the enactment of this Act, the Secretary of Labor has not made a determination with respect to whether to certify a group of workers as eligible to apply for adjustment assistance under section 222 of the Trade Act of 1974 pursuant to a petition described in clause (iii), the Secretary shall make that determination based on the requirements of section 222 of the Trade Act of 1974, as in effect on such date of enactment.
 (ii)Reconsideration of denials of certificationsIf, before the date of the enactment of this Act, the Secretary made a determination not to certify a group of workers as eligible to apply for adjustment assistance under section 222 of the Trade Act of 1974 pursuant to a petition described in clause (iii), the Secretary shall—
 (I)reconsider that determination; and (II)if the group of workers meets the requirements of section 222 of the Trade Act of 1974, as in effect on such date of enactment, certify the group of workers as eligible to apply for adjustment assistance.
 (iii)Petition describedA petition described in this clause is a petition for a certification of eligibility for a group of workers filed under section 221 of the Trade Act of 1974 on or after January 1, 2014, and before the date of the enactment of this Act.
							(B)Eligibility for benefits
 (i)In generalExcept as provided in clause (ii), a worker certified as eligible to apply for adjustment assistance under section 222 of the Trade Act of 1974 pursuant to a petition described in subparagraph (A)(iii) shall be eligible, on and after the date that is 90 days after the date of the enactment of this Act, to receive benefits only under the provisions of chapter 2 of title II of the Trade Act of 1974, as in effect on such date of enactment.
 (ii)Computation of maximum benefitsBenefits received by a worker described in clause (i) under chapter 2 of title II of the Trade Act of 1974 before the date of the enactment of this Act shall be included in any determination of the maximum benefits for which the worker is eligible under the provisions of chapter 2 of title II of the Trade Act of 1974, as in effect on the date of the enactment of this Act.
 (2)Petitions filed before January 1, 2014A worker certified as eligible to apply for adjustment assistance pursuant to a petition filed under section 221 of the Trade Act of 1974 on or before December 31, 2013, shall continue to be eligible to apply for and receive benefits under the provisions of chapter 2 of title II of such Act, as in effect on December 31, 2013.
 (3)Qualifying separations with respect to petitions filed within 90 days of date of enactmentSection 223(b) of the Trade Act of 1974, as in effect on the date of the enactment of this Act, shall be applied and administered by substituting before January 1, 2014 for more than one year before the date of the petition on which such certification was granted for purposes of determining whether a worker is eligible to apply for adjustment assistance pursuant to a petition filed under section 221 of the Trade Act of 1974 on or after the date of the enactment of this Act and on or before the date that is 90 days after such date of enactment.
					(b)Trade adjustment assistance for firms
					(1)Certification of firms not certified before date of enactment
 (A)Criteria if a determination has not been madeIf, as of the date of the enactment of this Act, the Secretary of Commerce has not made a determination with respect to whether to certify a firm as eligible to apply for adjustment assistance under section 251 of the Trade Act of 1974 pursuant to a petition described in subparagraph (C), the Secretary shall make that determination based on the requirements of section 251 of the Trade Act of 1974, as in effect on such date of enactment.
 (B)Reconsideration of denial of certain petitionsIf, before the date of the enactment of this Act, the Secretary made a determination not to certify a firm as eligible to apply for adjustment assistance under section 251 of the Trade Act of 1974 pursuant to a petition described in subparagraph (C), the Secretary shall—
 (i)reconsider that determination; and (ii)if the firm meets the requirements of section 251 of the Trade Act of 1974, as in effect on such date of enactment, certify the firm as eligible to apply for adjustment assistance.
 (C)Petition describedA petition described in this subparagraph is a petition for a certification of eligibility filed by a firm or its representative under section 251 of the Trade Act of 1974 on or after January 1, 2014, and before the date of the enactment of this Act.
						(2)Certification of firms that did not submit petitions between January 1, 2014, and date of enactment
 (A)In generalThe Secretary of Commerce shall certify a firm described in subparagraph (B) as eligible to apply for adjustment assistance under section 251 of the Trade Act of 1974, as in effect on the date of the enactment of this Act, if the firm or its representative files a petition for a certification of eligibility under section 251 of the Trade Act of 1974 not later than 90 days after such date of enactment.
 (B)Firm describedA firm described in this subparagraph is a firm that the Secretary determines would have been certified as eligible to apply for adjustment assistance if—
 (i)the firm or its representative had filed a petition for a certification of eligibility under section 251 of the Trade Act of 1974 on a date during the period beginning on January 1, 2014, and ending on the day before the date of the enactment of this Act; and
 (ii)the provisions of chapter 3 of title II of the Trade Act of 1974, as in effect on such date of enactment, had been in effect on that date during the period described in clause (i).
							302.Sunset provisions
 (a)Application of prior lawSubject to subsection (b), beginning on January 1, 2021, the provisions of chapters 2, 3, 5, and 6 of title II of the Trade Act of 1974 (19 U.S.C. 2271 et seq.), as in effect on January 1, 2014, shall be in effect and apply, except that in applying and administering such chapters—
 (1)paragraph (1) of section 231(c) of that Act shall be applied and administered as if subparagraphs (A), (B), and (C) of that paragraph were not in effect;
 (2)section 233 of that Act shall be applied and administered— (A)in subsection (a)—
 (i)in paragraph (2), by substituting 104-week period for 104-week period and all that follows through 130-week period); and (ii)in paragraph (3)—
 (I)in the matter preceding subparagraph (A), by substituting 65 for 52; and (II)by substituting 78-week period for 52-week period each place it appears; and
 (B)by applying and administering subsection (g) as if it read as follows:  (g)Payment of trade readjustment allowances To complete trainingNotwithstanding any other provision of this section, in order to assist an adversely affected worker to complete training approved for the worker under section 236 that leads to the completion of a degree or industry-recognized credential, payments may be made as trade readjustment allowances for not more than 13 weeks within such period of eligibility as the Secretary may prescribe to account for a break in training or for justifiable cause that follows the last week for which the worker is otherwise entitled to a trade readjustment allowance under this chapter if—
 (1)payment of the trade readjustment allowance for not more than 13 weeks is necessary for the worker to complete the training;
 (2)the worker participates in training in each such week; and (3)the worker—
 (A)has substantially met the performance benchmarks established as part of the training approved for the worker;
 (B)is expected to continue to make progress toward the completion of the training; and (C)will complete the training during that period of eligibility.;
 (3)section 234 shall be applied and administered as in effect on December 31, 2013; (4)section 245(a) of that Act shall be applied and administered by substituting 2021 for 2007;
 (5)section 246(b)(1) of that Act shall be applied and administered by substituting December 31, 2021 for the date that is 5 years and all that follows through State; (6)section 256(b) of that Act shall be applied and administered by substituting the 1-year period beginning on January 1, 2021 for each of fiscal years 2003 through 2007, and $4,000,000 for the 3-month period beginning on October 1, 2007;
 (7)section 298(a) of that Act shall be applied and administered by substituting the 1-year period beginning on January 1, 2021 for each of the fiscal years and all that follows through October 1, 2007; and (8)section 285 of that Act shall be applied and administered—
 (A)in subsection (a), by substituting 2021 for 2007 each place it appears; and (B)by applying and administering subsection (b) as if it read as follows:
							
								(b)Other assistance
									(1)Assistance for firms
 (A)In generalExcept as provided in subparagraph (B), assistance may not be provided under chapter 3 after December 31, 2021.
 (B)ExceptionNotwithstanding subparagraph (A), any assistance approved under chapter 3 pursuant to a petition filed under section 251 on or before December 31, 2021, may be provided—
 (i)to the extent funds are available pursuant to such chapter for such purpose; and (ii)to the extent the recipient of the assistance is otherwise eligible to receive such assistance.
											(2)Farmers
 (A)In generalExcept as provided in subparagraph (B), assistance may not be provided under chapter 6 after December 31, 2021.
 (B)ExceptionNotwithstanding subparagraph (A), any assistance approved under chapter 6 on or before December 31, 2021, may be provided—
 (i)to the extent funds are available pursuant to such chapter for such purpose; and (ii)to the extent the recipient of the assistance is otherwise eligible to receive such assistance..
 (b)ExceptionsThe provisions of chapters 2, 3, 5, and 6 of title II of the Trade Act of 1974, as in effect on the date of the enactment of this Act, shall continue to apply on and after January 1, 2021, with respect to—
 (1)workers certified as eligible for trade adjustment assistance benefits under chapter 2 of title II of that Act pursuant to petitions filed under section 221 of that Act before January 1, 2021;
 (2)firms certified as eligible for technical assistance or grants under chapter 3 of title II of that Act pursuant to petitions filed under section 251 of that Act before January 1, 2021; and
 (3)agricultural commodity producers certified as eligible for technical or financial assistance under chapter 6 of title II of that Act pursuant to petitions filed under section 292 of that Act before January 1, 2021.
					IVHealth Coverage Tax Credit
			401.Extension and modification of Health Coverage Tax Credit
 (a)ExtensionSubparagraph (B) of section 35(b)(1) of the Internal Revenue Code of 1986 is amended by striking before January 1, 2014 and inserting before January 1, 2021. (b)IncreaseSubsection (a) of section 35 of the Internal Revenue Code of 1986 is amended by striking 72.5 percent and inserting 80 percent.
				(c)Coordination with PPACA credit for coverage under a qualified health plan
 (1)In generalSubsection (a) of section 35 of the Internal Revenue Code of 1986 is amended by striking In the case of an individual, and inserting In the case of an individual who elects the application of this section for the taxable year,. (2)Coordination ruleSubsection (g) of section 35 of such Code is amended by redesignating paragraph (11) as paragraph (2) and by inserting after paragraph (10) the following:
						
							(11)Coordination with premium tax credit
 (A)In generalIn the case of a taxpayer who elects the application of this section for any taxable year, no credit shall be allowed under section 36B with respect to such taxpayer for such taxable year.
 (B)ElectionAny election for this section to apply for a taxable year, once made, shall be irrevocable.. (3)Advance paymentSection 7527 of such Code is amended by adding at the end the following new subsection:
						
 (f)Coordination with advance payment of premium tax creditNo payment shall be made under this section on behalf of any individual with respect to whom any advance payment is made under section 1412 of the Patient Protection and Affordable Care Act for the taxable year..
 (4)ProceduresThe Secretary of the Treasury shall issue such procedures and guidance as may be necessary or appropriate to coordinate, and facilitate taxpayer choices between, advance payments under section 7527 of the Internal Revenue Code of 1986 and section 1412 of the Patient Protection and Affordable Care Act.
 (d)Health plans offered through exchange treated as qualified health insuranceParagraph (1) of section 35(e) of such Code is amended by adding at the end the following new subparagraph:
					
 (L)Coverage under a qualified health plan which was enrolled in through an Exchange established under title I of the Patient Protection and Affordable Care Act..
				(e)Effective date
 (1)In generalThe amendments made by this section shall apply to coverage months beginning after December 31, 2013.
 (2)Advance payment provisionsThe amendment made by subsection (c)(3) shall apply to certificates issued after the date of the enactment of this Act.
					
				402.
				TAA pre-certification rule for purposes of determining whether there is a 63-day lapse in
			 creditable coverage
				
					(a)
					In general
 The following provisions are each amended by striking January 1, 2014 and inserting January 1, 2021:  (1) Section 9801(c)(2)(D).
					
						(2)
 Section 701(c)(2)(C) of the Employee Retirement Income Security Act of 1974.  (3) Section 2701(c)(2)(C) of the Public Health Service Act (as in effect for plan years beginning before January 1, 2014).
					
						(4)
 Section 2704(c)(2)(C) of the Public Health Service Act (as in effect for plan years beginning on or after January 1, 2014).
					(b)Effective date
 (1)In generalThe amendments made by this section shall apply to plan years beginning after December 31, 2013. (2)Transitional rules (A)Benefit determinationsNotwithstanding the amendments made by this section (and the provisions of law amended thereby), a plan shall not be required to modify benefit determinations for the period beginning on January 1, 2014, and ending 30 days after the date of the enactment of this Act, but a plan shall not fail to be qualified health insurance within the meaning of section 35(e) of the Internal Revenue Code of 1986 during this period merely due to such failure to modify benefit determinations.
 (B)Guidance concerning periods before 30 days after enactmentExcept as provided in subparagraph (A), the Secretary of the Treasury (or his designee), in consultation with the Secretary of Health and Human Services and the Secretary of Labor, may issue regulations or other guidance regarding the scope of the application of the amendments made by this section to periods before the date which is 30 days after the date of the enactment of this Act.
 (C)Special rule relating to certain loss of coverageIn the case of a TAA-related loss of coverage (as defined in section 4980B(f)(5)(C)(iv) of the Internal Revenue Code of 1986) that occurs during the period beginning on January 1, 2014, and ending 30 days after the date of the enactment of this Act, the 7-day period described in section 9801(c)(2)(D) of the Internal Revenue Code of 1986, section 701(c)(2)(C) of the Employee Retirement Income Security Act of 1974, and section 2701(c)(2)(C) of the Public Health Service Act shall be extended until 30 days after such date of enactment.
						
				403.
				Extension of COBRA benefits for certain TAA-eligible individuals and PBGC recipients
				
					(a)
					In general
 The following provisions are each amended by striking January 1, 2014 and inserting January 1, 2021:  (1) Section 4980B(f)(2)(B)(i)(V).
					
						(2)
 Section 4980B(f)(2)(B)(i)(VI).  (3) Section 602(2)(A)(v) of the Employee Retirement Income Security Act of 1974.
					
						(4)
 Section 602(2)(A)(vi) of such Act.  (5) Section 2202(2)(A)(iv) of the Public Health Service Act.
 (b)Effective dateThe amendments made by this section shall apply to periods of coverage which would (without regard to the amendments made by this section) end on or after the date which is 30 days after the date of the enactment of this Act.
				
